 Case 19-17065-elf      Doc 38     Filed 05/28/21 Entered 05/28/21 16:15:26            Desc Main
                                   Document      Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: John J Liberty and Michelle A Liberty        Chapter 13
aka Michelle A. Figueroa aka Michelle A.            Bankruptcy No. 19-17065-elf
McNeill aka Michelle A. Watson
                     Debtor

Caliber Home Loans, Inc., or its Successor or
Assignee
                    Movant
             vs.

Willaim C. Miller, Esq., Trustee
John J Liberty and Michelle A Liberty aka
Michelle A. Figueroa aka Michelle A. McNeill
aka Michelle A. Watson
                      Respondent(s)

  MOTION OF CALIBER HOME LOANS, INC., OR ITS SUCCESSOR OR ASSIGNEE
          FOR RELIEF FROM AUTOMATIC STAY UNDER ' 362(a)

Movant: Caliber Home Loans, Inc., or its Successor or Assignee

Mortgage dated November 17, 2017 and recorded November 29, 2017 in the Office of the
Recorder of Bucks County as Instrument Number: 2017072465.

Assignment of Mortgage dated October 7, 2019 and recorded October 22, 2019 in the Office of
the Recorder of Bucks County as Instrument Number: 2019059918.

               1.     Caliber Home Loans, Inc., or its Successor or Assignee (hereinafter
"Movant") holds a claim secured by a duly recorded Mortgage on property of John J Liberty and
Michelle A Liberty aka Michelle A. Figueroa aka Michelle A. McNeill aka Michelle A. Watson,
or of the bankruptcy estate located at: 670 Shaw Ave., Langhorne, Pennsylvania 19047-5568.

              2.     John J Liberty and Michelle A Liberty aka Michelle A. Figueroa aka
Michelle A. McNeill aka Michelle A. Watson (hereinafter "Debtors") filed a Petition under
Chapter 13 on November 8, 2019.

               3.      As of May 10, 2021, the Mortgage requires payments each month of
$2,512.02.

                4.      Movant has not received regular mortgage payments and lacks adequate
protection of its interests.

              5.       Debtors are in default of post-petition payments to the present date from
March 1, 2021.

                6.     The total amount of the post-petition arrearage as of this date is $6,954.10
This figure is broken down as follows:
Case 19-17065-elf       Doc 38     Filed 05/28/21 Entered 05/28/21 16:15:26             Desc Main
                                   Document      Page 2 of 2



       -three (3) delinquent payments of $2,512.02 for the months of March, 2021 through May,
2021
       -less suspense balance of $581.96

               7.      Since May 10, 2021, Movant has incurred attorneys' fees in connection
with this Motion.

                 8.    Movant does not have and has not been offered adequate protection for its
interest in said premises and may be required to pay expenses for said premises in order to
preserve its lien, which is the obligation of the Debtors under said Mortgage.

              9.     Movant specifically requests permission from the Honorable Court to
communicate with the Debtor and Debtor's counsel to the extent necessary to comply with
applicable nonbankruptcy law.


       WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy
Code '362(a) to permit Movant to foreclose its Mortgage and to exercise any other rights it has
under the Mortgage or with respect to the mortgaged property such actions may include but are
not limited to selling the property at Sheriff Sale, entering into a loan modification or signing a
deed in lieu of foreclosure; and

       Further, granting Movant permission from this Honorable Court to communicate with the
Debtor and Debtor's counsel to the extent necessary to comply with the applicable
nonbankruptcy law.


                                       /s/ Lauren M. Moyer
                                       MARGARET GAIRO, ESQUIRE ID # 34419
                                       MARISA MYERS COHEN, ESQUIRE ID #87830
                                       LAUREN M. MOYER, ESQUIRE ID # 320589
                                       JAMES FRENCH, ESQUIRE ID # 319597
                                       Attorney for Caliber Home Loans, Inc.
                                       123 South Broad Street, Suite 1400
                                       Philadelphia, PA 19109
                                       Telephone: (215) 790-1010
                                       Facsimile: (215) 790-1274
                                       Email: ecfmail@mwc-law.com
